Exhibit 10.1 SETTLEMENT AGREEMENT AND MUTUAL RELEASE This Settlement Agreement and Mutual Release ("Agreement") is entered into by and between Kenneth O. Morgan (“Morgan”), Helix Wind, Inc., a Nevada corporation (“Helix Wind”), Ian Gardner (“Gardner”) and Scott Weinbrandt (“Weinbrandt”).As used herein, the term “the Parties” shall be used to refer to Morgan, Helix Wind, Gardner, and Weinbrandt jointly. WHEREAS: A.Morgan and Helix Wind entered into an Employment Agreement dated June 1, 2008 for the employment of Morgan by Helix Wind. B.On or about July 10, 2009 Morgan filed an action against Helix Wind. Gardner and Weinbrandt in the San Diego Superior Court, Central District, Case No. 37-2009-00093802 entitled Kenneth Morgan v. Helix Wind, et al. alleging, inter alia, breach of the Employment Agreement (“the Action”). C.On or about November 6, 2009 Helixfiled a cross-complaint alleging, inter alia, breach of the Employment Agreement, naming Morgan as cross-defendant.Morgan’s complaint and all amendments thereto, and Helix Wind’s related cross-complaint in Case No. 37-2009-00093802 entitled Kenneth Morgan v. Helix Wind, et al. shall hereinafter be referred to collectively as the “Action.” D.Each of the Parties desire to fully and finally resolve all claims that they have or may have against any of the Parties. WHEREFORE, in consideration of the foregoing Recitals and the agreements and promises hereinafter set forth and for good and valuable consideration, the Parties hereto agree as follows: 1.00PAYMENT.Helix Wind warrants and represents that it reasonably anticipates that it will be receiving funds of at least $2,000,000.00 (two million dollars) from third party investors in the near future (hereinafter referred to as “the Financing”) and Helix Wind agrees that it will pay to Morgan the sum of $150,000.00 (the “Settlement Payment”) no later than January 15, 2010, or within seven days of its receipt of the Financing, whichever occurs first.The Settlement Payment shall be made by two checks, as follows:the first check for $93,000.00 (ninety three thousand dollars) payable to “Law Office of Sean Brew
